Exhibit 10.4

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

PURSUANT TO THE

 

BARNES GROUP INC.

 

STOCK AND INCENTIVE AWARD PLAN

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT executed in duplicate as of February 16,
2005 (the “Grant Date”), between Barnes Group Inc., a Delaware corporation (the
“Company”), and [NAME OF GRANTEE], a person regularly employed by or providing
services to the Company or one of its Subsidiaries (the “Holder”).

 

In accordance with the provisions of the Barnes Group Inc. Stock and Incentive
Award Plan (the “Plan”), the Compensation and Management Development Committee
of the Company’s Board of Directors (the “Committee”) has authorized the
execution of this Agreement and issuance of shares pursuant thereto.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1. GRANT OF RESTRICTED STOCK UNIT AWARD. Subject to the terms, conditions and
restrictions set forth in this Agreement and the Plan, the Company hereby grants
to the Holder an award of [# Restricted Stock Units] restricted stock units
(each a “Restricted Stock Unit” and, collectively, the “Award”). The Award
entitles the Holder to receive, without payment to the Company and at the
applicable time or times provided by Section 6 hereof (if any), a number of
shares of common stock, par value $.01 per share, of the Company (“Common
Stock”), equal to the number of the Restricted Stock Units (if any) that become
non-forfeitable pursuant to Section 4 hereof, subject, however, to Section 5 and
the other provisions of this Agreement. The Award also entitles the Holder to be
paid Dividend Equivalents on the terms and subject to the conditions set forth
in Section 2. In no event shall the Holder acquire any rights under this
Agreement unless the Holder executes and delivers to the Company, no later than
120 days after the Grant Date, a counterpart of this Agreement duly
countersigned by the Holder.

 

2.

DIVIDEND EQUIVALENTS. On each date on which a dividend (other than a Common
Stock dividend) is paid to the holders of Common Stock the record date of which
falls during the period commencing on the Grant Date and ending on the first
date on which all of the Restricted Stock Units have either been forfeited
pursuant to Section 5 or paid pursuant to Section 6, the Company shall pay the
Holder an amount of money determined by multiplying (a) the number of the
Restricted Stock Units that were neither forfeited nor paid on or before such
dividend record date, times (b) the dividend per share paid on such

 

Page 1 of 9



--------------------------------------------------------------------------------

 

dividend payment date. However, if the dividend is paid in property other than
cash or Common Stock, the amount of money to be paid to the Holder in respect of
such dividend shall be determined by multiplying (i) the number of the
Restricted Stock Units that were neither forfeited nor paid on or before such
dividend record date, times (ii) the fair market value on such dividend payment
date of the property that was paid per share of Common Stock as a dividend on
such dividend payment date.

 

3. RESTRICTIONS ON AWARD. In no event (a) may the Holder sell, exchange,
transfer, assign, pledge, hypothecate, mortgage or dispose of the Award or any
interest therein, nor (b) shall the Award or any interest therein be subject to
anticipation, attachment, garnishment, levy, encumbrance or charge of any
nature, voluntary or involuntary, by operation of law or otherwise. Any attempt,
whether voluntary or involuntary, to sell, exchange, transfer, assign, pledge,
hypothecate, mortgage, dispose, anticipate, attach, garnish, levy upon, encumber
or charge the Award or any interest therein shall be null and void and the other
party to the transaction shall not obtain any rights to or interest in the
Award. The foregoing provisions of this Section 3 shall not prevent the Award or
any Restricted Stock Unit from being forfeited pursuant to the terms and
conditions of this Agreement, and shall not prevent the Holder from designating
a Beneficiary to receive the Award in the event of his or her death in
accordance with Section 2(d) of the Plan. Any such Beneficiary shall receive the
Award subject to all of the terms, conditions and restrictions set forth in this
Agreement, including but not limited to the forfeiture provisions set forth in
Section 5.

 

4. VESTING OF RESTRICTED STOCK UNITS.

 

  (a) Normal Vesting Dates. Subject to Sections 4(b), (c), (d) and (e) and
Section 5, the Holder must remain in the continuous employ of the Company
through (i) the third anniversary of the Base Date (as hereafter defined) for
33.4% of the Restricted Stock Units to become non-forfeitable, (ii) the fourth
anniversary of the Base Date for an additional 33.3% of the Restricted Stock
Units to become non-forfeitable, and (iii) the fifth anniversary of the Base
Date for the balance of the Restricted Stock Units to become non-forfeitable.
The number of Restricted Stock Units that become non-forfeitable on the third
and fourth anniversaries of the Base Date pursuant to the foregoing shall be
rounded to the nearest whole Restricted Stock Unit. For purposes of this
Agreement, the “Base Date” means August 16, 2004.

 

  (b) Acceleration of Vesting in Event of Death or Disability. Notwithstanding
Section 4(a) but subject to Section 5, if the Holder’s employment by the Company
terminates before the fifth anniversary of the Base Date as a result of death or
Disability, then on the date of such termination of employment any of the
Restricted Stock Units that did not become non-forfeitable before such
termination of employment shall immediately become non-forfeitable. For purposes
of this Agreement, “Disability” shall have the meaning set forth in the
Company’s long-term disability plan as in effect from time to time (or, if that
plan is not in effect at the time in question, as it was last in effect).

 

Page 2 of 9



--------------------------------------------------------------------------------

  (c) Exception for Retirement. Notwithstanding Section 4(a) but subject to
Section 5, if the Holder’s employment by the Company terminates (i) more than
thirty (30) months after the Base Date and before the fifth anniversary of the
Base Date by reason of retirement at or after age 62 with a minimum of five (5)
years of credited service with the Company and/or its Subsidiaries, and (ii)
under circumstances that do not constitute “cause” as hereafter defined (any
such termination of employment being hereafter referred to as “Retirement”), and
if, in addition, the Holder executes a covenant not to compete and a release of
claims effective as of the date of Retirement, each in a form acceptable to the
Committee, and complies with the terms of such covenant and release, then any
Restricted Stock Units that have not yet become non-forfeitable in accordance
with the other provisions of this Section 4 as of the date of Retirement shall
thereafter become non-forfeitable in accordance with the other provisions of
this Section 4 as if the Holder had continued as an employee through the fifth
anniversary of the Base Date, unless the Holder dies after the date of
Retirement and before all of such Restricted Stock Units have become
non-forfeitable, in which case any Restricted Stock Units that have not yet
become non-forfeitable as of the date of death shall become non-forfeitable on
that date. For purposes of this Agreement, “cause” shall mean (A) the willful
and continued failure by the Holder to substantially perform the Holder’s duties
with the Company (other than any such failure resulting from the Holder’s
incapacity due to physical or mental illness) or (B) the willful engaging by the
Holder in conduct which is demonstrably and materially injurious to the Company
or its Subsidiaries, monetarily or otherwise.

 

  (d) Acceleration of Vesting in Event of Change in Control. Notwithstanding
Section 4(a) but subject to Section 5, if the Holder remains in the continuous
employ of the Company from the Grant Date to the date, if any, on which a Change
in Control occurs, any of the Restricted Stock Units that are not then
non-forfeitable shall immediately become non-forfeitable. However, if such
Change in Control occurs less than six months after the Grant Date and the
Committee requests in writing before the date of such Change in Control that the
Holder agree in writing to remain in the employment of the Company through the
date which is six months after the Grant Date with substantially the same title,
duties, authority, reporting relationships, compensation and indemnification as
on the day immediately preceding the Change in Control, then in that event the
Restricted Stock Units that are not then non-forfeitable shall become
non-forfeitable pursuant to this Section 4(d) only if the Holder executes such
written agreement and delivers it to the Company not later than one week after
the date of such Change in Control, in which case such Restricted Stock Units
shall become non-forfeitable when the Holder delivers such written agreement or,
if later, on the date on which such Change in Control occurs.

 

  (e)

Additional Vesting Provisions. Any provision above of this Section 4 to the
contrary notwithstanding, a Restricted Stock Unit shall not become
non-forfeitable pursuant to this Section 4 if, prior to the date (if any) on
which such Restricted

 

Page 3 of 9



--------------------------------------------------------------------------------

 

Stock Unit would become non-forfeitable pursuant to this Section 4, such
Restricted Stock Unit was forfeited pursuant to Section 5(c). Any provision of
this Agreement to the contrary notwithstanding, in no event shall the number of
Restricted Stock Units that become non-forfeitable pursuant to this Agreement or
any provision thereof exceed in the aggregate 100% of the Restricted Stock Units
unless the excess is attributable solely to an adjustment referred to in Section
7 of this Agreement or Section 10 of the Plan.

 

5. FORFEITURE OF RESTRICTED STOCK UNITS.

 

  (a) Except as provided otherwise in Section 4(c) above or in the second
sentence of Section 5(b) below, any Restricted Stock Units that have not become
non-forfeitable pursuant to Section 4 above on or before the date on which the
Holder ceases to be an employee of the Company shall be forfeited as of that
date, and all of the Holder’s rights and interest in and to such forfeited
Restricted Stock Units shall thereupon terminate without payment of
consideration by the Company. For purposes of the preceding sentence, Restricted
Stock Units that become non-forfeitable pursuant to Section 4(c) shall be
considered to be non-forfeitable on the date on which the Holder ceases to be an
employee of the Company even if the Holder executes the covenant not to compete
and release referred to therein after the date of termination, provided that
s/he does so within a reasonable period of time (in no event to exceed 30 days)
after that date and the covenant and release are effective as of that date. No
Award or other amount payable to the Holder shall be reduced by the amount of
any dividend equivalents previously paid to the Holder with respect to the
forfeited Restricted Stock Units. For purposes of this Agreement, the continuous
employment of the Holder by the Company will not be deemed to be interrupted by
reason of the transfer of the Holder’s employment from the Company to any
Subsidiary or from any Subsidiary to the Company or another Subsidiary, or by
reason of an approved leave of absence.

 

  (b) If the Holder’s employment terminates by Retirement as defined in Section
4(c), but the Holder does not execute the covenant and release referred to in
Section 4(c), any Restricted Stock Units that have not yet become
non-forfeitable as of the date of Retirement shall be forfeited as of the date
of Retirement. If the Holder executes but fails to comply with such covenant and
release, any Restricted Stock Units that have not yet become non-forfeitable as
of the date of such failure to comply shall be forfeited as of that date.

 

  (c)

If the Holder, at any time before all of the Restricted Stock Units become
non-forfeitable: (i) directly or indirectly, whether as an owner, partner,
shareholder, consultant, agent, employee, investor or in any other capacity,
accepts employment with, renders services to or otherwise assists any other
business which competes with the business conducted by the Company or any of its
Subsidiaries in which the Holder has worked, during the Holder’s last two years
with the Company or any of its Subsidiaries; (ii) directly or indirectly, hires
or solicits or arranges for the hiring or solicitation of any employee of the
Company or any of its Subsidiaries on behalf of any business or enterprise other
than the Company or a Subsidiary, or encourages

 

Page 4 of 9



--------------------------------------------------------------------------------

 

any such employee to leave such employment; (iii) uses, discloses,
misappropriates or transfers confidential or proprietary information concerning
the Company or any of its Subsidiaries (except as required by the Holder’s work
responsibilities with the Company or any of its Subsidiaries); or (iv) is
convicted of a crime against the Company or any of its Subsidiaries; or (v)
engages in any activity in violation of the policies of the Company or any of
its Subsidiaries, including without limitation the Company’s Code of Business
Ethics and Conduct, or, at any time, engages in conduct adverse to the best
interests of the Company or any of its Subsidiaries; then should any of the
foregoing events occur, any Restricted Stock Units that have not theretofore
become non-forfeitable shall be forfeited unless the Committee, in its sole
discretion, elects otherwise. The provisions of this Section 5(c) are in
addition to any other agreements related to non-competition, non-solicitation
and preservation of Company confidential and proprietary information entered
into between the Holder and the Company, and nothing herein is intended to
waive, modify, alter or amend the terms of any such other agreement.

 

  (d) By executing this Agreement, the Holder irrevocably consents to any
forfeiture of Restricted Stock Units required or authorized by this Agreement.

 

6. DELIVERY OF SHARES. If and when a Restricted Stock Unit becomes
non-forfeitable within the meaning of Section 4 or as soon as practicable
thereafter (but in no event later than the date that is 2½ months from the end
of the taxable year of the Holder in which such Restricted Stock Unit becomes
non-forfeitable within the meaning of Section 4), a share of Common Stock shall
be credited to a book entry account with the Company’s transfer agent in the
name of the Holder in payment of such Restricted Stock Unit. In lieu of
crediting any such share to a book entry account with the Company’s transfer
agent, at the election and expense of the Holder, a stock certificate
representing such share shall be delivered to the Holder as soon as practicable
after the Company’s receipt of the Holder’s election. All shares of Common Stock
delivered under this Agreement will be duly authorized, validly issued, fully
paid and non-assessable.

 

7.

CAPITAL ADJUSTMENTS. In addition to any other adjustments that may be made
pursuant to Section 10 of the Plan, (a) if the number of outstanding shares of
Common Stock of the Company is changed as a result of a stock dividend, stock
split, reverse stock split or the like without additional consideration to the
Company, the number of Restricted Stock Units shall be adjusted to correspond to
the change in the outstanding shares of Common Stock, and (b) in the case of any
reorganization or recapitalization of the Company (by reclassification of its
outstanding Common Stock or otherwise), or its consolidation or merger with or
into another corporation, or the sale, conveyance, lease or other transfer by
the Company of all or substantially all of its property, pursuant to any of
which events the then outstanding shares of Common Stock are combined, or are
changed into or become exchangeable for other shares of stock or property, the
Holder shall be entitled to earn and receive, in lieu of the shares that s/he
would otherwise be entitled to earn and receive pursuant to the Award and
without any payment, the shares of stock or property which the Holder would have
received upon such reorganization, recapitalization, consolidation, merger, sale
or other transfer, if immediately prior thereto s/he had owned

 

Page 5 of 9



--------------------------------------------------------------------------------

 

the shares that s/he would otherwise be entitled to earn and receive pursuant to
the Award and had exchanged such shares in accordance with the terms of such
reorganization, recapitalization, consolidation, merger, sale or other transfer.

 

8. TAXES AND WITHHOLDING. The Company shall have the right, in its discretion,
to deduct from any dividend equivalents payable pursuant to Section 2, and from
any shares to be delivered pursuant to Section 6, cash and/or shares, valued at
Fair Market Value on the date of payment, in an amount necessary to satisfy all
Federal, state and local taxes required by law to be withheld with respect to
such dividend equivalents and/or shares, and the Holder may be required to pay
to the Company prior to delivery of certificates representing such shares and
prior to such shares being credited to a book entry account in the Holder’s
name, the amount of any such taxes. The Company shall accept whole shares of
Common Stock of equivalent Fair Market Value in payment of the Company’s minimum
statutory withholding tax obligations if the Holder of the Award elects to make
payment in such manner.

 

9. COMPLIANCE WITH LAW. The Company will make reasonable efforts to comply with
all applicable federal and state securities laws. However, the Company will not
issue any shares or other securities pursuant to this Agreement if their
issuance would result in a violation of any such law. If at any time the
Committee shall determine, in its discretion, that the listing, registration or
qualification of any shares subject to this Award upon any securities exchange
or under any state or Federal law, or the consent or approval of any government
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of this Award or the issue of shares hereunder, no rights
under the Award may be exercised and shares of Common Stock may not be delivered
pursuant to the Award, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee and any delay caused thereby
shall in no way affect the dates of vesting or forfeiture of the Award.

 

10. RELATION TO OTHER BENEFITS. The benefits received by the Holder under this
Agreement will not be taken into account in determining any other benefits to
which the Holder may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Holder under any
life insurance plan covering employees of the Company.

 

11. AMENDMENTS; INTEGRATED AGREEMENT. This Agreement may only be amended in a
writing signed by the Holder and an officer of the Company duly authorized to do
so. This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.

 

12.

RELATION TO PLAN; INTERPRETATION. The Award is granted under the Plan, and the
Award and this Agreement are each subject to the terms and conditions of the
Plan,

 

Page 6 of 9



--------------------------------------------------------------------------------

 

which are hereby incorporated in this Agreement by reference. In the event of
any inconsistent provisions between this Agreement and the Plan, the provisions
of the Plan control. Capitalized terms used in this Agreement without definition
have the meanings assigned to them in the Plan. References to Sections are to
Sections of this Agreement unless otherwise noted. The titles to Sections of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the title of any Section.

 

13. NO IMPLIED PROMISES. By accepting the Award and executing this Agreement,
the Holder recognizes and agrees that the Company and its Subsidiaries, and each
of their officers, directors, agents and employees, including but not limited to
the Board and the Committee, in their oversight or conduct of the business and
affairs of the Company and its Subsidiaries, may in good faith cause the Company
and/or a Subsidiary to act or omit to act in a manner that will, directly or
indirectly, prevent all or part of the Restricted Stock Units from becoming
non-forfeitable. No provision of this Agreement shall be interpreted or
construed to impose any liability upon the Company, any Subsidiary, or any
officer, director, agent or employee of the Company or any Subsidiary, or the
Board or the Committee, for any forfeiture of Restricted Stock Units that may
result, directly or indirectly, from any such action or omission, or shall be
interpreted or construed to impose any obligation on the part of any such entity
or person to refrain from any such action or omission.

 

14. NOTICES. Any notice hereunder by the Holder shall be given to the Committee
in writing and such notice by the Holder hereunder shall be deemed duly given or
made only upon receipt by the Corporate Secretary at Barnes Group Inc., P. O.
Box 489, 123 Main Street, Bristol, Connecticut 06011-0489, U.S.A., or at such
other address as the Company may designate by notice to the Holder. Any notice
to the Holder shall be in writing and shall be deemed duly given if delivered to
the Holder in person or mailed or otherwise delivered to the Holder at such
address as the Holder may have on file with the Company from time to time.

 

15. INTERPRETATION AND DISPUTES. The Committee shall interpret and construe this
Agreement and make all determinations thereunder, and any such interpretation,
construction or determination by the Committee shall be binding and conclusive
on the Company and the Holder and on any person or entity claiming under or
through either of them. Without limiting the generality of the foregoing, any
determination of whether the Holder’s employment terminates by reason of
“Retirement” or for “cause” within the meaning of Section 4(c) above shall be
made by and in the sole discretion of the Committee, whose decision shall be
final and binding on the Company, the Holder and any person or entity claiming
under or through any of them.

 

Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Corporate Secretary of the Company within
thirty (30) days of the date of the Committee’s interpretation or construction.
The mediation process shall conclude upon the

 

Page 7 of 9



--------------------------------------------------------------------------------

earlier of: (a) the resolution of the dispute; (b) a determination by either the
mediator or one or more of the parties that all settlement possibilities have
been exhausted and there is no possibility of resolution; or (c) thirty (30)
days have passed since the filing of a request to mediate with the AAA. A party
who has previously submitted a dispute to mediation, and which dispute has not
been resolved, may submit such dispute to binding arbitration pursuant to the
rules of the AAA. Any arbitration proceeding for such dispute must be initiated
within fourteen (14) days from the date that the mediation process has
concluded. The prevailing party shall recover its costs and reasonable
attorney’s fees incurred in such arbitration proceeding. The Holder and the
Company specifically understand and agree that the failure of a party to timely
initiate a proceeding hereunder shall bar the party from any relief or other
proceeding and any such dispute shall be deemed to have been finally and
completely resolved. All mediation and arbitration proceedings shall be
conducted in Bristol, Connecticut or such other location as the Company may
determine and the Holder agrees that no objection shall be made to such
jurisdiction or venue, as a forum non conveniens or otherwise. The arbitrator’s
authority shall be limited to resolution of the legal disputes between the
parties and the arbitrator shall not have authority to modify or amend this
Agreement or the Committee’s interpretation or construction thereof, or abridge
or enlarge rights available under applicable law. Any court with jurisdiction
over the parties may enforce any award made hereunder.

 

16. GENERAL.

 

  (a) Nothing in this Agreement shall confer upon the Holder any right to
continue in the employ or other service of the Company or any Subsidiary, or
shall limit in any manner the right of the Company, its stockholders or any
Subsidiary to terminate the employment or other service of the Holder or adjust
the compensation of the Holder.

 

  (b) The Holder shall have no rights as a stockholder with respect to any
shares that may be issued or transferred pursuant to this Agreement until the
date of issuance to the Holder of a stock certificate for the shares or the date
of entry of a credit for the shares in a book entry account in the Holder’s
name.

 

  (c) This Agreement shall be binding upon the successors and assigns of the
Company and upon any Beneficiary of the Holder referred to in Section 2(d) of
the Plan.

 

  (d) Any waiver by a party of another party’s performance of, or compliance
with, a term or condition of this Agreement shall not operate, or be construed,
as a waiver of any subsequent failure by such other party to perform or comply.

 

  (e) Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

 

Page 8 of 9



--------------------------------------------------------------------------------

  (f) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of laws thereof.

 

17. CODE SECTION 409A. Any dividend equivalents and shares that may be earned
pursuant to this Agreement are intended to qualify for the treatment applicable
to short-term deferrals under Q&A-4(c) of Section IV.A. of IRS Notice 2005-1
(guidance relating to Section 409A of the Code), or are intended to meet the
requirements of Section 409A(a)(2), (3) and (4) of the Code, so that none of the
dividend equivalents and shares that may be earned pursuant to this Agreement
will be includible in the Holder’s gross income pursuant to Section
409A(a)(1)(A) of the Code. The Award and this Agreement shall be administered,
interpreted and construed to carry out such intention, and any provision of this
Agreement that cannot be so administered, interpreted and construed shall to
that extent be disregarded. However, the Company does not represent, warrant or
guarantee that any dividend equivalents or shares that may be earned pursuant to
this Agreement will not be includible in the Holder’s gross income pursuant to
Section 409A(a)(1)(A) of the Code, nor does the Company make any other
representation, warranty or guaranty to the Holder as to the tax consequences of
the Award or this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BARNES GROUP INC.          

HOLDER

BY:                     Senior Vice President – Human Resources          
[HOLDER]

 

Approved by the Compensation and Management

Development Committee of the Board of Directors: 2/16/05

 

Page 9 of 9